Citation Nr: 0624898	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to the assignment of a disability rating in 
excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970 and from January 1971 to August 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Boise, Idaho Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a January 2000 rating decision, the RO 
granted service connection for tinnitus, and assigned a 10 
percent disability rating.  The veteran appealed for the 
assignment of a higher rating.  In an August 2001 decision, 
the Board denied the appeal for a rating higher than 
10 percent for the veteran's service-connected bilateral 
tinnitus.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (CAVC).

In March 2003, the CAVC vacated the Board's August 2001 
decision with respect to the rating for tinnitus, and 
remanded the case for the Board.  In December 2003, the Board 
remanded the case to the RO.  Subsequently, federal appeals 
courts have addressed further the issue of whether bilateral 
tinnitus may be assigned one 10 percent rating, or two 
separate 10 percent ratings, one for each ear.  See Smith v. 
Nicholson, 19 Vet. App. 63 (2005); Smith v. Nicholson, 451 F. 
3d 1344 (Fed. Cir. 2006).  In light of the holding in the 
Federal Circuit case, the Board is now addressing claims 
concerning the rating for tinnitus including the present 
case.


FINDING OF FACT

The veteran's service connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Tinnitus

In seeking service connection for tinnitus, the veteran 
indicated that his tinnitus was bilateral, heard in both 
ears.  In a January 2000 rating decision, the RO granted 
service connection for tinnitus, and assigned a 10 percent 
disability rating.  The veteran appealed for the assignment 
of a higher rating.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  Under the rating schedule, tinnitus is 
evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  When 
the RO evaluated the veteran's tinnitus in January 2000, that 
Diagnostic Code provided for a 10 percent rating for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

In an August 2001 decision, the Board denied the appeal for a 
rating higher than 10 percent, noting that the rating 
schedule provided for a maximum rating of 10 percent for 
tinnitus.  The veteran appealed the Board's decision to the 
CAVC.

In March 2003, the CAVC vacated the Board's August 2001 
decision with respect to the rating for tinnitus, and 
remanded the case for the Board to provide an adequate 
statement of reasons and bases for the Board's conclusion 
that 10 percent was the maximum rating for bilateral tinnitus 
under the rating schedule.

Effective June 13, 2003, Diagnostic Code 6260 was revised to 
clarify the existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being heard in one ear, both ears, or 
in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2003).

In December 2003, the Board remanded the case to the RO, for 
the RO to readjudicate the tinnitus rating claim based on the 
June 2003 revision of the rating criteria for tinnitus.  In a 
December 2004 supplemental statement of the case, the RO 
found that one 10 percent rating was the maximum rating for 
bilateral tinnitus under Diagnostic Code 6260.

While the veteran's appeal was pending, federal courts 
addressed in other cases the issue of single or separate 
ratings for bilateral tinnitus.  In Smith v. Nicholson, 
19 Vet. App. 63, 78 (2005), the CAVC held that versions of 
Diagnostic Code 6260 that were in effect prior to 1999 and 
prior to June 13, 2003, required the assignment of dual 10 
percent ratings for bilateral tinnitus, i.e., tinnitus that 
was perceived as being heard in both ears.  VA appealed the 
CAVC's decision in Smith to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  While the 
appeal to the Federal Circuit was pending, the Secretary of 
VA imposed a stay on adjudication at the Board of tinnitus 
rating claims affected by Smith.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC's decision in Smith, and 
affirmed VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
After the Federal Circuit announced its decision, the 
Secretary lifted the stay on adjudication of tinnitus rating 
cases by the Board.

The Federal Circuit's decision in Smith establishes that, 
under all versions of Diagnostic Code 6260 in effect during 
the pendency of the veteran's claim and appeal, the 10 
percent rating that the RO assigned for the veteran's 
service-connected tinnitus is the maximum schedular rating 
available for tinnitus.  As the disposition of this case is 
based on the law, and not the facts of this case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying 


facts or development of the facts, are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  As the law, and not the facts, is dispositive in 
this case, the provisions of the VCAA do not apply in this 
case.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


